Exhibit 10.3
COMMITMENT INCREASE SUPPLEMENT
     COMMITMENT INCREASE SUPPLEMENT, dated February 10, 2009 (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of July 9,
2008, as amended (as further amended, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Agent and the undersigned
Lender (as defined in the Credit Agreement; terms defined in the Credit
Agreement are used herein with the same meanings).
WITNESSETH:
          WHEREAS, pursuant to Section 2.1(f)(i) of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to request
from time to time that any one or more of the Lenders increases its Commitment
under the Credit Agreement;
          WHEREAS, the Borrower has given notice to the Agent of its request to
increase the undersigned Lender’s Commitment pursuant to such Section 2.1(f)(i);
and
          WHEREAS, pursuant to Section 2.1(f)(ii) of the Credit Agreement, the
undersigned Lender now desires to increase the amount of its Commitment under
the Credit Agreement by executing and delivering to the Borrower a supplement to
the Credit Agreement in substantially the form of this Supplement;
          NOW THEREFORE, each of the parties hereto hereby agrees as follows:
     1. The undersigned Lender agrees, subject to the terms and conditions of
the Credit Agreement, that on the date this Supplement is accepted by the
Borrower, such Lender shall have its Commitment increased by $2,500,000, thereby
making its total Commitment equal to $12,500,000.
     2. Borrower represents and warrants that no Default or Event of Default has
occurred and is continuing on and as of the date hereof.
     3. This Supplement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts.
     4. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Commitment
Increase Supplement to be executed and delivered under seal by a duly authorized
officer as of the date first above written.

                                  COMMERCE BANK & TRUST COMPANY
 
                   
 
          By:        
 
                   
 
              Name: David J. Costello
Title: Senior Vice President    
 
                    Agreed and accepted this 10th day of
February, 2009.            
 
                    TIMEPAYMENT CORP.            
 
                   
By:
                   
 
                   
 
  Name: Richard F. Latour
Title: President                
 
                    SOVEREIGN BANK, Individually and as Agent            
 
                   
By:
                   
 
                   
 
  Name: Jeffrey G. Millman
Title: Senior Vice President                

[Signature Page to Commitment Increase Supplement]

 